DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed June 16, 2021 have been fully considered but they are not persuasive.  
When a “If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.”  MPEP §2145.  The Applicants have not satisfied this burden.
The Applicants contend that “Ucero teaches connecting the output of a generator 200 to the input 70 of an electrical circuit 10.” (Remarks, page 12).  Ucero item 10, however, is the control unit.  Input 70 is the “control unit input”, which is configured for being electrically associated with a generator output.  
The “electrical circuit” is not claimed.  Further, the claim does not recite how it is “electrically associated with a main power grid”.  The remarks offer no clarification (Remarks, page 12, last two lines).  
The art rejection cited Ucero item 60 as matching the control unit output and the limitation of being “configured for being electrically associated with an electric circuit output”.   The art rejection of claim 1 clearly cited that the “electrical circuit” is interpreted as “whatever device is plugged into 60”.  The Applicants have not addressed or rebutted this interpretation. 

The claim is limited to the control unit.  The electrical circuit isn’t a claimed limitation.  Yet the Applicants are arguing that it is their connection to this electrical circuit that distinguishes over the prior art.  The claim only broadly recites that the control unit output by its configuration to couple to an electrical circuit output.  The electric circuit output is not being claimed.  Furthermore, claim 3 recites that the control unit comprises female outlets.  This would indicate that the electrical circuit uses a male connector to plug into this female outlet.  This is exactly what is disclosed by Ucero. 
Ucero also discloses the control unit (10) is to be used in a home.  This home is obviously coupled to a main power grid.  The Ucero control unit output (60) is an AC output socket, identical to a 120VAC wall outlet commonly found in homes.  Thus, whatever device can be plugged into Ucero 60 can also be plugged into a home’s wall outlet.  This makes the Ucero device “an electrical circuit associated with a main power grid”, as claimed.  
The art rejections are maintained.
The Applicants have not addressed the Priority objection.
Priority
This application repeats a substantial portion of prior Application No. 16/182,145, filed November 6, 2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Figure 9 of the present application is a more detailed view of parent application ‘145 figure 4.  The rest of the figures of this application and a majority of the specification are new and has not been disclosed in the parent application. 
Thus, it appears that the priority designation should be “continuation-in-part” (not just a continuation).  
The limitations of claims 2-, do not appear to have written description support in the priority document.  Thus, they are not given the benefit of the earlier priority date.  If the applicants disagree, they are requested to cite to the specific priority document(s) (by application number, specification page and line number) that show support. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ucero (US 8,138,430) in view of Makino (US 2007/0047420).  Alternatively, the claims are unpatentable over Makino in view of Ucero.  Two modification analysis are presented below.
With respect to claim 1, Ucero discloses a control unit (10) for coupling an output of a power generator to an output of an electrical circuit (fig 1-5; all text), said control unit comprising: 
a control unit output (60) comprising a CUO-hot-conductor and a CUO- reference-conductor (inherent in an AC female socket) wherein said control unit output is configured for being electrically associated with an electrical circuit output (whatever device is plugged into 60) comprising an ECO-hot-conductor and an ECO-reference-conductor (inherent in an AC male plug) and wherein the electrical circuit is electrically associated with a main power grid (see below); and
a control unit input (70) comprising a CUI-hot-conductor and a CUI- reference-conductor (inherent in an AC male port)  wherein the said control unit input is configured for being electrically associated with a power generator (200) output defining a PGO-hot-conductor and a PGO-reference-conductor (within cable 210 that makes with the AC contacts of 70)
Ucero discloses a control unit located between a generator and an electrical circuit.  The Ucero control unit (10) includes an input (70) configured to couple to a generator and an output (60) configured to couple to an electrical circuit.
The claim scope is limited to the device for coupling (and its control unit) and does not include the generator or the electrical circuit.  The phrase “the electrical circuit What the electrical circuit is “associated with” does not narrowly define the control unit itself.  It is also noted that the term “associated with” does not explicitly define that the electrical circuit is supposed to be a home’s power distribution network.  The Applicants have not addressed or rebutted this interpretation. 
Further support for this interpretation can be found in claim 3, which recites that the control unit comprises female outlets.  Thus, the structural limitation of “control unit output is configured for being electrically associated with an electrical circuit output” means that this associated is accomplished with a female outlet.  Ucero discloses this same structure.  
Ucero does not expressly disclose a processor-controlled switch between the control unit input and output.  Makino discloses a control unit (101) for coupling an AC input to an AC output (fig 1; par 43-52), said control unit comprising: 
a control unit output comprising a CUO-hot-conductor (111) and a CUO- reference-conductor (113) wherein said control unit output is configured for being electrically associated with an electrical circuit output comprising an ECO-hot- conductor and an ECO-reference-conductor; 

a switch (109) connected to said CUI-hot-conductor and said CUO-hot- conductor and wherein said switch is configured to selectively connect or isolate the CUI-hot-conductor and the CUO-hot-conductor in response to a command signal; 
a processor (307) electrically associated with said switch, wherein said processor is configured to generate said command signal; 
a first sensor (305) electrically associated with said processor and said control unit output wherein said first sensor is configured to sense a first electrical parameter for said control unit output and generate a first control unit output parameter signal reflective of the first electrical parameter; and 
33wherein said processor generates said command signal based at least in part on the first control unit output parameter signal (par 45, 48-50, 52).  
Makino discloses an AC-AC circuit that includes a switch that is selectively controlled in response to the detection/absence of a load.  
As noted above, the recitation that the control unit input and output are “configured for being electrically associated with” various circuits is a structural limitation directed to the input and output themselves.  The electrical circuit and generator are not positively introduced as claimed limitations.  Makino’s input is an AC input that 
Ucero and Makino are analogous because they are from the same field of endeavor, namely AC power distribution devices.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Ucero AC power strip to include a disconnect switch, as taught by Makino.  The motivation for doing so would have been to add a known safety measure to the AC device (i.e. de-energize output plugs when there is no load).
Alternatively, it would have been obvious to one skilled in the art to modify the Makino AC-AC switch device to include the specific generator input and electrical circuit outputs, as taught by Ucero.  The motivation for doing so would have been to meet the needs of the user.  Ucero teaches a known AC-AC device, and thus, the skilled artisan would have considered using Makino in this location. 
With respect to claim 4, Makino discloses the first electrical parameter is a voltage parameter reflective of a potential difference between said CUO-hot- conductor and a reference point electrically associated with said control unit output (par 48-52).
Makino discloses a pulse generator that places a frequency onto the output.  The sensor detects this pulse to determine if it was affected by a load or not.  The Makino 
Further support for this interpretation can be found in that the claim does not explicitly recite a voltage sensor.  Rather, the claim recites that the sensor senses “a voltage parameter reflective of a potential difference”.  Even if Makino detects current or impedance at 305, these parameters are “reflected of a potential difference” because of Ohm’s Law.  
With respect to claim 5, Makino discloses the first electrical parameter is an impedance parameter (par 52; also Ohm’s Law means that whatever is sensed at 305 is “an impedance parameter”; V=IR, I=V/R, R=V/I) and wherein said processor is configured to determine if the first control unit output parameter signal reflective of the first electrical parameter being between a lower impedance limit value and an upper impedance limit value (par 52).  
With respect to claim 6, Makino discloses the first electrical parameter is an impedance parameter reflective of the impedance between the CUO-hot-conductor and a second point electrically associated with said control unit output (par 52).  
With respect to claim 7, Makino discloses a single sensor (305) that senses a voltage parameter (claim 4) or an impedance parameter (claims 5-6).  Makino does not expressly disclose two sensors for sensing both parameters are the same time.  At the time of the earliest priority date of the application, it would have been obvious to one 
With respect to claim 10, Ucero in view of Makino, or alternatively Makino in view of Ucero, combine to teach the control unit of claim 10, as discussed above in the art rejections of claims 1 and 7.  Id.
With respect to claim 11, Makino discloses the processor device is configured to determine if the impedance status signal is reflective of an impedance between a lower limit related a first condition and an upper limit related to a second condition (par 52).  
With respect to claim 12, Makino discloses said processor device is configured to generate a breaker error if the impedance status signal is reflective of an impedance below the lower limit and wherein said processor device is configured to generate a connection error if the impedance status signal is reflective of an impedance above the upper limit (par 52).  Makino discloses that the processor closes the switch if the impedance is low and opens the switch if the impedance is high.  If the Makino impedance is low, the signal to close the switch is interpreted as a “breaker error”.  If the Makino impedance is high, the signal to open the switch is interpreted as a “connection error”.  The claim only broadly names the signals; there is no functionality associated 
With respect to claim 13, Ucero discloses said control unit further comprises control unit female outlets (60) electrically associated with said control unit input.  
With respect to claim 15, Ucero discloses said control unit comprises an output (60) configured for supplying power to a backup power lighting adapter.  The claim is directed to the structure of the output.  The backup power lighting adapter is not claimed; it simply defines how the output is configured.  The Ucero three-prong AC socket is configured to supply power to any desired load, including a backup power lighting adapter. 
With respect to claim 16, Ucero discloses said control unit further comprises control unit female outlets (60) electrically associated with said control unit input (70).  The claim recites that female outlets that are “electrically associated with said control unit input”.  This is interpreted as referring to outlets that are not part of the control unit input.  The control unit output (60) is electrically associated with the control unit input.  If the Applicants had intended to define the control unit input as female outlets, then they would not have used “electrically associated” and instead clearly recited “wherein said control unit input comprises female outlets”.  
Claims 2-3, 8-9, 14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ucero in view of Makino and Ball (US 6,285,178), or alternatively over Makino in view of Ucero and Ball.
With respect to claim 2, the combination does not expressly disclose communication circuitry to receive main power grid status.  Ball discloses a power 
Claim 2 recite that the communication circuitry is “configured to receive a main power grid status signal”.  The recitation of where the signal is generated does not further narrow the configuration of the communication circuitry.  The claim is directed to the structure of the control unit (how it is configured) to include communication circuitry that can successfully receive and decode such a signal.  
In the combination, the Ball main power grid status signal causes the generator to start and Makino uses the power from the generator to operate the power supply (115) to successfully detect the presence/absence of the load (par 51-52).  Without the generator turning on (and providing power to the Makino control unit inputs), the switch is inoperable).  Thus, the combination teaches wherein said processor is further configured to generate said command signal based at least in part on the main power grid status signal.  
The combination and Ball are analogous because they are from the same field of endeavor, namely AC power distribution systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination with the grid status signal taught by Ball.  The motivation for doing so would have been to conserve fuel in the generator and only start it when necessary.
With respect to claim 3, Ucero discloses said control unit further comprises control unit female outlets (60) electrically associated with said control unit.  

With respect to claim 9, Makino discloses said processor does not generate a command signal that causes said switch to connect the CUI-hot-conductor to the CUO-hot-conductor until (a) the first control unit output parameter signal is reflective of an impedance between a lower impedance limit value and an upper impedance limit value (par 52), (b) the second control unit parameter signal is reflective of a voltage below a predefined limit (par 52; Ohm’s Law means that changes in impedance are reflected in a “voltage parameter”), and (c) the remoted status signal is reflective of a main power grid failure (via the combination with Ball).  
With respect to claims 17 and 19-20, the references combine to disclose the control system and the means plus function limitations, as discussed above in the art rejections of claims 1-3 and 15.  Claim 17 repeats limitations similar to those of claims 1 (control unit means) and 2 (remote sensing means).  Claim 19 corresponds to claim 3 and claim 20 corresponds to claim 15.  The references are analogous, as discussed above. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ucero in view of Makino, Ball and Emby (US 2016/0190748), or alternatively over Makino in view of Ucero, Ball and Emby.
The combination teaches the control unit is a power strip (Ucero, fig 1), but does not expressly disclose it is configured to communicate.  Emby discloses a power strip with a communication device (fig 1, item 19 contains a Bluetooth® communication unit; does not import the smartphone, computer or security systems into the claim as distinct limitations.  These are only examples to indicate how the control unit is configured for communication.  Emby’s Bluetooth® satisfies this configuration. 
Ucero and Emby are analogous because they are from the same field of endeavor, namely power strips.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Ucero to include a communication device, as taught by Emby.  The motivation for doing so would have been the combination of prior art elements according to known methods to yield predictable results.  MPEP §2143(A).  The claim does not define any use for the communication; its general presence is obvious in view of the prior art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836